
	
		110th CONGRESS
		2d Session
		S. J. RES. 28
		IN THE SENATE OF THE UNITED
		  STATES
		JOINT RESOLUTION
		Disapproving the rule submitted by the
		  Federal Communications Commission with respect to broadcast media
		  ownership.
	
	
		That Congress disapproves the rule
			 submitted by the Federal Communications Commission relating to broadcast media
			 ownership (Report and Order FCC 07–216), received by Congress on February 22,
			 2008, and such rule shall have no force or effect.
		
	
		
			Passed the Senate
			 May 15, 2008.
			
			Secretary
		
	
	
	
